The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 1, 2014

                                       No. 04-14-00565-CR

                                  Rodolfo Martinez SALINAS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2009-CRP-000403-D1
                      Honorable Elma T. Salinas-Ender, Judge Presiding

                                         ORDER
        The reporter’s record was originally due on August 18, 2014. On August 26, 2014,
Jessica Ramirez, a court reporter responsible for filing a portion of the reporter’s record in this
appeal, filed a notification of late record. On the same day, we granted Ms. Ramirez’s request for
an extension of time to file the reporter’s record to September 17, 2014. However, as of the date
of this order, Ms. Ramirez has not filed a second notification of late record, nor has she filed the
reporter’s record.

         We, therefore, ORDER Jessica Ramirez to file the reporter’s record no later than
October 29, 2014. If the reporter’s record is not received by such date, an order may be issued
directing Ms. Ramirez to appear and show cause why she should not be held in contempt for
failing to file the reporter’s record.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court